COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON



                                                          ORDER


Cause No. 01-11-00590-CV; Elizabeth Helbing v. Oliver Alan Hunt and John William Deaver
          On Appeal from the 281st District Court of Harris County, Texas
          Trial Court Cause No. 2009-31060-A

            Appellees, Oliver Alan Hunt and John William Deaver, have filed a motion for en banc
reconsideration of this Court’s opinion and judgment issued November 29, 2012. The Court
requests a response to the appellees’ motion for rehearing by appellant, Elizabeth Helbing. TEX.
R. APP. P. 49.2. Any response by appellant, or, in the alternative, a letter indicating that appellant
desires to waive her right to respond, is due to be filed in this Court by February 19, 2013.

             It is so ORDERED.



Judge=s signature: /s/ Terry Jennings
                x Acting individually                    Q Acting for the Court




Date: February 5, 2015
        Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
        motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:   Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
        should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion for
        rehearing. TEX. R. APP. P. 10.4(a).




                                                               1